DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 02/15/2022 amending Claims 1, 4 – 8 and 10. Claims 1 – 10 are examined.

Drawings
The drawings were received on 02/15/2022.  These drawings are acceptable.

Specification
The specification amendments were received on 02/15/2022.  These specification amendments are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites "a second engine … having a low pressure turbine being identical to the low pressure turbine of the first engine and a low pressure compressor being identical to the low pressure compressor of the first engine".  Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the instant claim limitation in the application as filed.  
Applicant par. 18 also recites “the family members having the same low pressure compressor operating at different speeds relative to one another” and further states “re-use of the same compressor design” and possibly re-using a same component (see applicant par. 18) however it is not clear if the re-used component is the entire compressor or just a component of the compressor or a component of some other structure of the engine. Also re-using a compressor design is different than providing a compressor of the second engine that is identical to the compressor of the first engine.  Applicant par. 18 also recites “the family members having the same low pressure compressor operating at different speeds relative to one another” however it is not clear if this embodiment includes identical turbines of the first and second engines as currently claimed.
However overall applicant disclosure points away from identical low pressure turbines.  For example, see engine family discussion in par. 14 stating "low-spool components are interchanged/tailored to meet specific aircraft's power demand" relating to “turbine vane flow adjustment” and par. 22 discussing "changing the turbine vanes area ... to optimize the performance".  If the structure of the turbine vanes is changed it is unclear how the second engine low pressure turbine can be identical to the first engine low pressure turbine.  Therefore the instant recitation is considered new matter.
Claims dependent thereon are rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites “performing a core engine rematch, including changing turbine vanes area of the second engine relative to the first engine”.  It does not appear possible for claim 2 to include all the limitations of base claim 1 because claim 1 requires the low pressure turbines of the first and second engines to be identical.  The discussion of core rematch appears to refer to the corresponding low pressure turbines (see applicant pars. 21 and 22) and there is no discussion of changing the vane areas of the high pressure turbine of the second engine.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 20180023482 A1 (Lefebvre) in view of Pub. No. 2010/0218478 A1 (Merry).
Regarding claim 1, Lefebvre discloses a method of providing an engine (see par. [0014]), the method comprising: providing a first engine 10 (see fig. 1) having a low pressure turbine 21 driving a low pressure compressor 22 at a first speed ratio (gear ratio of gearbox 62), and a high pressure turbine 41 driving a high pressure compressor 42, and changing the first speed ratio of the first engine to a second speed ratio (ratio of gearbox 62 can be selected to accommodate design point of low pressure compressor 22; see par. 16), the method further comprising regulating a speed of the low pressure compressor in one or both of the first and second engines (the speed of the low pressure compressor 22 of the first engine can be selected according to a design point by selecting gear ratio of gearbox 62, see par. 16), but is silent providing an engine family; the first engine is of the engine family; and providing a second engine of the engine family having a low pressure turbine being identical to the low pressure turbine of the first engine and a low pressure compressor being identical to the low pressure compressor of the first engine, the low pressure turbine of the second engine driving the low pressure compressor of the second engine at a second speed ratio different from the first speed ratio.
Merry teaches (see fig. 1) providing an engine family (par. 19); a first engine is of the engine family; and providing a second engine of the engine family (the family includes identical engines except for different gear ratios and thus a first and second engine are provided; see par. 19) having a low pressure turbine 58 being identical (see par. 19; the first and second engines are identical except for the gear ratio and thus the low pressure compressors are identical regarding the first and second engines, and similarly for the low pressure turbines of the first and second engines) to the low pressure turbine 58 of the first engine and a low pressure compressor 50 being identical to the low pressure compressor 58 of the first engine (see par. 19), the low pressure turbine 58 of the second engine driving the low pressure compressor 50 of the second engine at a second speed ratio different from the first speed ratio (see par. 19).  Spool 70 is geared to spool 60 that is driven by low pressure turbine 58 wherein Spool 70 drives stages of low pressure compressor 58 at a different speed than the speed of spool 60.  This permits to the low pressure compressor 58 to operate at different pressure ratios and thus engines of the family produce different respective thrust levels for different applications (see pars. 13 and 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Lefebvre with providing an engine family; the first engine is of the engine family; and providing a second engine of the engine family having a low pressure turbine being identical to the low pressure turbine of the first engine and a low pressure compressor being identical to the low pressure compressor of the first engine, the low pressure turbine of the second engine driving the low pressure compressor of the second engine at a second speed ratio different from the first speed ratio as taught by Merry in order to facilitate 1) optimizing a pressure ratio and thrust level for a particular engine  (see Merry par. 19) and 2) reducing design and development costs of developing the second engine.
Regarding claim 3, Lefebvre in view Merry teach the current invention as claimed and discussed above.  Lefebvre discloses regulating a speed of the low pressure compressor in one or both of the first and second engines (the speed of the low pressure compressor 22 of the first engine can be selected according to a design point by selecting gear ratio of gearbox 62, see par. 16).
Regarding claim 10, Lefebvre in view Merry teach the current invention as claimed and discussed above.  Lefebvre is silent changing the first speed ratio of the first engine to the second speed ratio by changing a gear ratio between the low pressure turbine and the low pressure compressor.  The teaching of Merry combined with Lefebvre in the claim 1 analysis above includes changing the first speed ratio of the first engine to the second speed ratio by changing a gear ratio between the low pressure turbine and the low pressure compressor (regarding Merry the gear ratio of transmission 90, in the case of embodiment of fig. 2, or transmission 202, in the case of embodiment of fig. 3, can be changed to arrive at a particular speed ratio wherein the speed ratio is the ratio of the speed of spool 70 of the stages of low pressure compressor 50 to the speed of low spool 60 driven by low pressure turbine 58).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lefebvre in view Merry, as applied to claim 1 above, and further in view of US Patent 6148677 (Evangelista).
Regarding claim 2, Lefebvre in view Merry teach the current invention as claimed and discussed above, but are silent performing a core engine rematch, including changing turbine vanes area of the second engine relative to the first engine to optimize the performance of the second engine (it is noted that for purposes or examination the claimed term identical low pressure turbines in claim 1 includes changing turbine vane area in accordance with applicant disclosure in par. 22 and claim 2).
Evangelista teaches performing a core engine rematch, including changing turbine vanes area of the second engine relative to the first engine to optimize the performance of the second engine (Evangelista teaches that when a compressor pressure ratio changes relative to a first engine the turbine vane area of a second engine must be rematched to optimize performance, see col. 1, ll. 10-30; changing the compressor speed changes the compressor pressure ratio).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Lefebvre in view Merry with performing a core engine rematch, including changing turbine vanes area of the second engine relative to the first engine to optimize the performance of the second engine as taught by Evangelista in order to facilitate optimizing efficiency and reducing likelihood of failure of second engine (Evangelista col. 1, ll. 10-30).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lefebvre in view Merry, as applied to claim 3 above, and further in view of Pub. No. US 20130133332 A1 (Macfarlane) and Pub. No. US 20160229549 A1 (Mitrovic).
Regarding claims 4 and 5, Lefebvre in view Merry teach the current invention as claimed and discussed above, but are silent wherein regulating the speed of the low pressure compressor includes reducing the speed of the low pressure compressor from a nominal speed to a second speed wherein reducing the speed of the low pressure compressor includes reducing the speed from the nominal speed to an intermediary speed greater than the second speed.
Regarding claims 4 and 5, Lefebvre in view Merry teach all the essential features of the claimed invention except wherein reducing the speed of the low pressure compressor from a nominal speed to a second speed wherein reducing the speed of the low pressure compressor includes reducing the speed from the nominal speed to an intermediary speed greater than the second speed. 
While Lefebvre in view Merry teach the general conditions of the claimed invention, Lefebvre in view Merry does not expressly teach the claimed wherein reducing the speed of the low pressure compressor from a nominal speed to a second speed wherein reducing the speed of the low pressure compressor includes reducing the speed from the nominal speed to an intermediary speed greater than the second speed.  
The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B). A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6, 8 (CCPA 1977). 
Here, Macfarlane teaches in fig. 1 a gas turbine 10 engine having a low pressure turbine 16 driving a low pressure compressor 12 at a first speed ratio, and a high pressure turbine driving a high pressure compressor (core 14 portion of engine 10), and changing the first speed ratio of the first engine to a second speed ratio (abstract) and further teaches in paragraph 23 that speed of the low pressure compressor affects the thrust, power and efficiency of the engine.  For example higher speeds generate higher levels of mass flow that results in greater amount of thrust for example during takeoff. On the other hand lower compressor speeds are consistent with higher compressor operating efficiencies with lower mass flow during cruise flight for example. Therefore, an ordinary skilled worker would recognize that the relative speeds of the low pressure compressor are a result-effective variable that controls the level power and efficiency of the engine.  Further Mitrovic teaches in par. 18 a second speed is a minimum rotational speed necessary for the compressor to generator pressure and flow conditions necessary to sustain combustion in the combustor.  Thus, the claimed reducing the speed of the low pressure compressor from a nominal speed to a second speed wherein reducing the speed of the low pressure compressor includes reducing the speed from the nominal speed to an intermediary speed greater than the second speed is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.  
Therefore, since the general conditions of the claim, i.e. regulating a speed of the low speed compressor, were disclosed in the prior art by Lefebvre, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lefebvre in view Merry’s invention to include wherein reducing the speed of the low pressure compressor from a nominal speed to a second speed wherein reducing the speed of the low pressure compressor includes reducing the speed from the nominal speed to an intermediary speed greater than the second speed in order to provide a compressor speed optimized in relation to an operating condition such as sustained combustion or a phase of flight as taught by Macfarlane and Mitrovic.  It has been held “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lefebvre in view Merry, as applied to claim 1 above, and further in view of Pub. No.: US 20160195096 A1 (Otto).
Regarding claim 6, Lefebvre in view Merry teach the current invention as claimed and discussed above, but are silent matching one or both of the first and second engines to a nominal speed to optimize the performance of said one or both of the first and second engines.
Otto teaches (see fig. 1) a gas turbine 10 engine having a low pressure turbine 58 driving a low pressure compressor 60 at a first speed ratio (ratio of gearbox 62), and a high pressure turbine 54 driving a high pressure compressor 52, and further teaches matching the engine to a nominal speed to optimize the performance of said engine (the compressor can rotate at speed most efficient for compressing incoming air and the turbine can be driven as speed providing optimal turbine efficiency, see par. 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Lefebvre in view Merry with matching one or both of the first and second engines to the nominal speed to optimize the performance of said one or both of the first and second engines as taught by Otto in order to facilitate providing for rotation of low pressure compressor and low pressure turbine at different most efficient speeds thereby improving propulsive efficiency of first or second engines of  Lefebvre in view Merry (Otto pars. 4 and 5).

Claims 7 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lefebvre in view Merry, as applied to claims 3, and 1, respectively, above, and further in view of NPL Propulsion and Power An Exploration of Gas Turbine Performance Modeling (Kurzke) in view of Macfarlane.
Regarding claim 7, Lefebvre in view Merry teach the current invention as claimed and discussed above, but are silent regulating the speed of the low pressure compressor to reset a power size of the first or second engines to fulfill a power requirement.
Kurzke teaches resetting a power size of an engine to fulfill a power requirement (Kurzke teaches using a first engine of a family of engines to arrive at a second similar engine (p. 115, middle) based on a customer thrust power requirement (p. 118, middle).  Macfarlane teaches in fig. 1 a gas turbine 10 engine having a low pressure turbine 16 driving a low pressure compressor 12 at a first speed ratio, and changing the first speed ratio of the first engine to a second speed ratio (abstract) and further teaches in paragraph 23 regulating the speed of the low pressure compressor to fulfill a power requirement.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Lefebvre in view Merry with regulating the speed of the low pressure compressor to reset a size of the first or second engines to fulfill a power requirement as taught by Kurzke and Macfarlane in order to facilitate reduced costs of developing and manufacturing (Kurzke p. 116, top) of a reset engine with compressor speed optimized for a power level such as takeoff of cruise (Macfarlane par. 23). 
Regarding claims 8 and 9, Lefebvre in view Merry teach the current invention as claimed and discussed above, but are silent power sizing said one or both of the first and second engines for a specific power and reducing the speed of the low pressure compressor at a flight segment wherein reducing the speed of the low pressure compressor at the flight segment includes reducing the speed of the low pressure compressor at one or more of low speed cruise, descent, and take-off.
Kurzke teaches a power sizing an engine of a family of engines (title of ch. 2) for a specific power (Kurzke teaches using a first engine of a family of engines to arrive at a second similar engine (p. 115, middle) based on a customer thrust power requirement (p. 118, middle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Lefebvre in view Merry with power sizing said one or both of the first and second engines for a specific power as taught by Kurzke in order to facilitate reduced costs of developing and manufacturing engine (Kurzke p. 116, top).
Regarding claims 8 and 9, Lefebvre in view Merry and Kurzke teach all the essential features of the claimed invention except wherein reducing the speed of the low pressure compressor at the flight segment includes reducing the speed of the low pressure compressor at one or more of low speed cruise, descent, and take-off. 
While Lefebvre in view Merry and Kurzke teach the general conditions of the claimed invention, Lefebvre in view Merry and Kurzke do not expressly teach the claimed reducing the speed of the low pressure compressor at a flight segment wherein reducing the speed of the low pressure compressor at the flight segment includes reducing the speed of the low pressure compressor at one or more of low speed cruise, descent, and take-off.  
The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B). A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6, 8 (CCPA 1977). 
Here, Macfarlane teaches in fig. 1 a gas turbine 10 engine having a low pressure turbine 16 driving a low pressure compressor 12 at a first speed ratio, and a high pressure turbine driving a high pressure compressor (core 14 portion of engine 10), and changing the first speed ratio of the first engine to a second speed ratio (abstract) and further teaches in paragraph 23 that speed of the low pressure compressor affects the thrust, power and efficiency of the engine at a particular flight segment.  For example higher speeds generate higher levels of mass flow that results in greater amount of thrust for example during takeoff. On the other hand lower compressor speeds are consistent with higher compressor operating efficiencies with lower mass flow during cruise flight for example. Therefore, an ordinary skilled worker would recognize that the relative speeds of the low pressure compressor in relation to phase of flight are a result-effective variable that controls the power level and efficiency of the engine. Thus, the claimed reducing the speed of the low pressure compressor at a flight segment wherein reducing the speed of the low pressure compressor at the flight segment includes reducing the speed of the low pressure compressor at one or more of low speed cruise, descent, and take-off. is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.  
Therefore, since the general conditions of the claim, i.e. regulating a speed of the low speed compressor for a particular flight segment, were disclosed in the prior art by Lefebvre and Macfarlane, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lefebvre in view Merry and Kurzke’s invention to include wherein reducing the speed of the low pressure compressor at a flight segment wherein reducing the speed of the low pressure compressor at the flight segment includes reducing the speed of the low pressure compressor at one or more of low speed cruise, descent, and take-off in order to provide a compressor speed optimized in relation to an operating condition during a flight segment as taught by Macfarlane.  It has been held “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection that was necessitated by applicant's amendment. However, to the extent possible, applicant arguments have been addressed in the body of the rejections, at the appropriate locations, and below.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
NPL “The TFE731-5: Evolution of a Decade of Business Jet Service” teaches engine family with identical low pressure compressors;
NPL ‘From Fighter Aircraft to Pipeline: The Development of the First "Third Generation" Aero-Derived Gas Turbine in the 16,000-18,000 HP Class’ teaches engine family with identical low pressure turbines except for minor changes;
US 20180066686 teaches retrofit family of engines based on low spool design;
US 20130259654 teaches gearing between LPT and LPC;
US 20060236675 teaches gearing between LPT and LPC; and
US 20080022653 teaches optimized speed of booster compressor.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741